DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 appears to include a minor typographical error “provided to a critical [system] of the vehicle”, therefore, is objected to. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “at least one of the light points or areas” in p19 line 13. There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “at least one of the light points or areas” in p22 line 7. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-9, 11, 14, 16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumura et al. (USPAPN 2017/0131718).
Regarding claim 1, Matsumura discloses a method for fusing information, to be performed by a device comprising a processor and a memory device (see para [100], a computer), the method comprising:
5receiving at least one distance reading related to the environment from a Lidar device emitting light in a predetermined wavelength (see para [121] and [216], receiving distance readings from a LiDAR device 112, which includes a laser beam emitting a predetermined wavelength);
receiving an image captured by a multi spectra camera, the multi spectra camera being sensitive at least to visible light and to the predetermined wavelength (see para [121] and [216], a multispectral camera device 113 capturing a spectral image, wherein the spectral image captures spectral characteristics of objects and the laser beam reflected from objects);
10identifying within the image points or areas having the predetermined wavelength (see para [216], in the spectral image, an inherent correspondence between a 
identifying at least one object within the image (see para [216], the recognized object);
identifying correspondence between at least one of the light points or areas and the at least one reading; 15associating the at least one object with a distance, based on the at least one reading and points or areas within the at least one object (see para [216], assigning the distance from the distance readings to the recognized object); and
outputting indication of the at least one object and the distance associated with the at least one object (see para [216], outputting the object and its assigned distance as a result for further calculations).
Regarding claim 6, Matsumura further discloses determining a command to be provided to a system, based on the at least one object and distance (see para [304] and fig 1, an agricultural machine 100 performing an action in line with the recognition result requires an inherent selection of an action command in line with the recognition result to be provided to a control device 118A).
Regarding claim 7, Matsumura further discloses wherein the method is implemented within a vehicle (see rejection of claim 6, the agricultural machine 100) and 5wherein the command is provided to a critical system of the vehicle (see rejection of claim 6, the action command is provided to a control device 118A of the agricultural machine).
Regarding claim 8, Matsumura further discloses wherein associating the at least one object with a distance comprises associating the at least one object with a distance 
Regarding claim 9, Matsumura further discloses wherein the distance is selected as a minimal distance 10from the multiplicity of distances (see rejection of claim 1, wherein the frontmost object would inherently be assigned the minimal distance from the distance readings).
Regarding claims 11 and 20, Matsumura discloses everything claimed as applied above (see rejection of claim 1).
Regarding claim 14, Matsumura further discloses wherein the apparatus is within a vehicle (see fig 1, the agricultural machine 100 is a vehicle), and the vehicle further comprises a controller for receiving the at least one object and the 10distance and determining a command to be provided to a system within the vehicle, based on the at least one object and distance (see para [304], a server 704 manipulating the agricultural machine 100 via control device 118A).
Regarding claim 16, Matsumura further discloses wherein the command is provided to a critical of the 15vehicle (see rejection of claim 14, the control device 118A).
Regarding claim 18, Matsumura further discloses wherein the Lidar device comprises a single light source creating light points on the image (see para [185], a single laser diode).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura.
Regarding claim 2, Matsumura further discloses, in a different embodiment, designing a display displaying the at 20least object and the distance, wherein said outputting comprises displaying on a display device (see fig 50A, 50B, and 56, displaying selective objects and their assigned distances in the vicinity, according to certain graphic characteristics).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Matsumura’s embodiments and further provide a display of selective objects and their assigned distances in the vicinity according to certain graphic characteristics, as disclosed by Matsumura, for the purpose of providing an effectively informative interface to the user (see Matsumura fig 56).
Regarding claim 3, Matsumura’s embodiments further discloses displaying the image and the distance associated with the at least one object, wherein the distance is displayed in the vicinity of the object on the display device (see rejection of claim 2, displaying distances in the vicinity).
claim 4, Matsumura further discloses 25wherein designing comprises determining objects of the at least one object for which a distance is to be displayed (see rejection of claim 2, selective objects are displayed with their distances).
Regarding claim 5, Matsumura further discloses determining graphic characteristics for the display (see rejection of claim 2, certain graphic characteristics).
Regarding claims 12 and 13, Matsumura discloses everything claimed as applied above (see rejection of claims 2, 3, and 11).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumura in view of Zwicky et al. (USPAPN 2016/0325779).
Regarding claim 15, Matsumura disclose everything claimed as applied above (see rejection of claim 14), however, does not disclose wherein the at least one object and the distance are provided to the system over CANBUS.
In a similar field of endeavor of providing data about an object and its distance, Zwicky discloses wherein the at least one object and the distance are provided to the system over CANBUS (see para [5] and [7], data about an object and its distance are provided over a CAN bus).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Matsumura with Zwicky, and further provide data about an object and its distance, as disclosed by Matsumura, over CAN bus, as disclosed by Zwicky, for the purpose of utilizing a well-known reliable means resulting in reliability in further usages, such as avoiding collision.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumura in view of Li et al. (USPAPN 2020/0096613).
Regarding claim 17, Matsumura discloses everything claimed as applied above (see rejection of claim 11), however, does not disclose wherein the Lidar device emits light in a near infra-red wavelength.
In a similar field of endeavor of measuring depth from corresponding multispectral and LiDAR readings, Li discloses wherein the Lidar device emits light in a near infra-red wavelength (see para [49], a multispectral measurement is made to generate spectral characteristics of objects including a laser beam reflected from the objects, wherein the laser beam is of a near-infrared light).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Matsumura with Li, and provide a multispectral camera measuring spectral characteristics of objects including a laser beam reflected from the objects for determining correspondence, as disclosed by Matsumura, wherein the laser beam utilizes near-infrared, as disclosed by Li, for the purpose of improving LiDAR capability and accuracy (see Li para [49]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumura in view of Retterath et al. (USPAPN 2015/0131080).
Regarding claim 19, Matsumura discloses everything claimed as applied above (see rejection of claim 11), however, do not disclose wherein the Lidar device comprises two light sources, creating light spots on the image.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Matsumura with Retterath, and provide a LiDAR device emitting a laser beam, as disclosed by Matsumura, wherein the LiDAR device includes multiple light emitting elements, as disclosed by Retterath, as such arrangement is typical and well-known and able to provide broader coverage than a single light emitting elements (see para [8] “scanning LiDAR units typically utilize a single laser, or multiple lasers”).

Allowable Subject Matter
Regarding claim 10, none of the cited references above discloses the subject matter of the claim, however, the claim is rejected under 112(b) as stated above. Claim 10 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amended to overcome the 1129b) rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668